Citation Nr: 0413088	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-21 829A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to enrollment and access to VA medical care 
benefits package.



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The appellant has unverified military service from November 
1960 to July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination by the 
Medical Administrative Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (VAMC), in Columbia, 
Missouri.

The appellant requested that he be afforded a Travel Board 
hearing at the time he submitted his substantive appeal.  The 
appellant was scheduled for a hearing in March 2004 and was 
provided notice in February 2004 of the hearing date.  The 
appellant failed to report for his scheduled hearing.  The 
appellant has not requested that his hearing be rescheduled 
and has not shown good cause for his failure to report.  
Accordingly, the Board finds that the appellant's request for 
a Travel Board hearing has been withdrawn and will adjudicate 
the appellant's appeal based on the evidence of record.  
38 C.F.R. § 20.704(d) (2003).


REMAND

The Board is in receipt of a MAS file in this case.  However, 
the file is incomplete and lacking many pertinent documents 
such that a meaningful appellate review cannot be conducted 
at this time.

Specifically, the file does not contain the appellant's basic 
request/claim for enrollment for VA healthcare.  This 
request, and any associated documentation, must be associated 
with the file.  This should also include any documentation 
provided by the appellant to establish his income level, 
number of dependents, and any other evidence that was 
submitted by the appellant to substantiate his claim to 
establish his eligibility for enrollment.  Evidence of the 
appellant's military service should also be made a part of 
the file.

The copy of the decision letter denying the appellant's 
request for enrollment is difficult to read.  The letter 
appears to be a faxed copy with streaked printing.  A clear 
copy of the letter should be included in the file. 

In addition, the letter provides the dollar amount for the VA 
determined national means test for a single veteran and a 
veteran with one dependent.  There is no way of knowing what 
level pertains to the appellant's claim, i.e. whether he is 
single, or with one dependent, two dependents, etc.  Also, 
the letter directs that a veteran must ascertain for himself 
the low-income level threshold for public housing as 
established by the Department of Housing and Urban and 
Development (HUD).  An internet web site is noted in the 
letter as a means of accessing the information.  There is no 
advice as to how a veteran learns of this information if he 
does not have access to the internet.

The statement of the case states that the appellant has 
provided financial information that places him in Priority 
Group 8.  See 38 C.F.R. § 17.36(b)(8) (2003).  There is no 
evidence of record for the Board to review as to how this 
determination was made and whether it was correct.  As noted 
above there is no information in the file regarding the 
appellant's income and dependent status.  Further, there is 
no information as to what level of VA means test was used in 
evaluating his claim.  Finally, there is no evidence of what 
income level was used to evaluate the appellant's status 
under the HUD low-income limits.  See 38 C.F.R. § 17.36.  
Without including such evidence and information in the MAS 
file, the Board cannot make a judgment as to the propriety of 
the action taken in this case.

Accordingly, the appellant's case is REMANDED to the VAMC for 
the following action:

1.  The VAMC must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  

2.  The VAMC must supplement the MAS 
file with the information/evidence 
noted above.  This includes, but is 
not limited to, the appellant's 
basic request/claim for enrollment 
for healthcare (evidence showing 
date of receipt of the claim should 
be included), any and all associated 
documents that were provided by the 
appellant to show income and 
dependent status, and any other 
items submitted by the appellant in 
support of his request.  The VAMC 
should also include proof of the 
appellant's service and a legible 
copy of the denial letter.

3.  After undertaking any other 
development deemed appropriate, the 
VAMC should readjudicate the issue 
on appeal.  If the benefit sought is 
not granted, the appellant should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC 
should identify the pertinent means 
levels, established by VA and HUD 
that are applicable to the 
appellant's case, and which have 
been used by the VAMC to determine 
the appellant's eligibility for 
enrollment.  The SSOC should provide 
a full explanation of what 
statutes/regulations were relied on 
in denying the claim and why the 
claim failed to satisfy those 
statutes/regulations.

No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

